DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 04 November 2020. Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 and 01/06/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafferty WO2015/123045A1 and Belcher et la. Hereinafter Belcher PUB Number 20110272144A1.
As per claim 1, Lafferty discloses a system for recommending for well sites (see figures 1, 2) comprising: a first well site (202) comprising a first network and a first sensor system (210, 212) (see paragraph [0020] and figure 2); a second well site (204) comprising a second network, a second sensor system (210), and a well head (205) (see paragraph [0023] and figure 2); and a computing cloud (107) comprising a third networking system (see paragraphs [0014], [0015] and figures 1, 2), wherein the first sensor system (210, 212) generates data signals that are provided to a communication device (214) (see paragraph [0020] and figure 2), wherein a first networking system receives the data signals from the first sensor system (210, 212) (see paragraph [0020] and figure 2), wherein the computing cloud (107) receives the data signals from the first networking system and provides route messages to the second network (see paragraphs [0024], [0025] and figure 2), wherein the second sensor system (210) receives the route messages from the computing cloud (107) and generates data signals that are provided to the communication device (214) (see paragraphs [0020], [0024], [0025] and figure 2), and wherein the computing cloud (107) provides control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2). Lafferty does not specifically detail on a well site collaboration system that comprises: a first one or more audio-visual communication devices; and a second one or more audio-visual communication devices. However, this feature would be easily derived from the disclosure of Belcher considering that a system for remote wellbore servicing operations comprises a first remote job site (102) and a second remote job site (202), wherein the first and second remote job sites (102, 202) comprise a portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120), and wherein the portable two-way radio communication device (110) and one or more video cameras (114, 116) monitor wellbore servicing activities at the remote job sites (102, 202) (see paragraphs [0022]-[0032], [0047] and figures 1, 2). It would be obvious to of ordinary skill in the art before the effective filing date of the invention to combine Belcher collaboration system of audio-visual communication devices to facilitate remote viewing, communication and the job being performed on the job site, especially in dangerous and non-accessible area.
As per claim 2, Belcher teaches the one or more well site equipment further comprises one or more of a drilling equipment, a bulk material system, a mud system, a cementer, and a customer equipment. This feature would be easily derived from the disclosure of Belcher considering that the remote job site (102) may be a wellbore location and/or a wellsite where a wellbore service job is to be performed, for example a hydraulic fracturing wellbore service job, an acidation wellbore service job, an expendable gel injection wellbore service job, or other wellbore service job, wherein the first remote job site (102) may have 
As per claim 3, Lafferty teaches the access manager requires a security authentication prior to at least one of receiving the first one or more datum from the first networking system and providing the second one or more datum to the second networking system. This feature would be easily derived from the disclosure of Lafferty  considering that the third networking of the computing cloud (107) includes a large computer network, such as a local area network (LAN), wide area network (WAN), the Internet, a cellular network, a satellite network, a mesh network, e.g., 900 Mhz, one or more wireless access points, or a combination thereof connecting any number of mobile clients, fixed clients, and servers (see paragraph [0014] and figure 1). 
As per claim 4-5, the second one or more datum is the same as the first one or more datum (claim 4); and the second one or more datum corresponds to the first one or more datum (claim 5). These features would be easily derived from the disclosure of Lafferty considering that the first sensor system (210, 212) and the second sensor system (210) generate the data signals that are provided to the communication device (214) (see paragraph [0020] and figure 2). 
As per claim 6, Lafferty teaches the first sub-site further comprises a first control computer and the second sub-site further comprises a second control computer, wherein the first control computer receives the first one or more datum from the at least one of the first one or more audio-visual communication devices and produces a third one or more datum, wherein the second control computer receives the third one or more datum and provides the third one or more datum to at least one of the second one or more audio-visual communication devices, wherein the second one or more audio-visual communication devices produces a second one or more notifications based, at least in part, on the third one or more datum, and wherein one or more operations of the one or more well site equipment is modified based, at least in part, on the second one or more notifications. This feature would be easily derived from the disclosure of Lafferty considering that the first well site (202) and the second well site (204) comprise a computer (see figure 2), wherein the computer of the first well site (202) receives the data signals from the first sensor system (210, 212) (see paragraph [0020] and figure 2), wherein the computer of the second well site (204) receives the data signals from the first networking system and provides the route messages to the second network (see paragraphs [0024], [0025] and figure 2), wherein the second sensor system (210) generates data signals that are provided to a communication device (214) (see paragraphs [0020], [0024], [0025] and figure 2), and wherein the computing cloud (107) provides control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2).
As per claim 7, Lafferty teaches the access manager further comprises a data repository, wherein the first one or more datum is stored in the data repository, and wherein the second one or more datum is provided from the data repository. This feature would be easily derived from the disclosure of Lafferty considering that the computing cloud (107) comprises a storage device (108b), wherein the storage device (108b) stores the well data from the first and second sensors (210) (see paragraphs [0015]-[0018] and figures 1, 2). 
As per claim 8, Lafferty teaches the first one or more datum is one or more real-time datum and the second one or more real datum is one or more real-time datum. This feature is merely a matter of design option in view of Lafferty stating that the first sensor system (210, 212) and the second sensor system (210) generate the data signals that are provided to the communication device (214) (see paragraph [0020] and figure 2). 
As per claim 9, Belcher at least one of the first one or more datum and the second one or more datum comprises one or more of a real-time audio communication and a real time video communication. This feature would be easily derived from the disclosure of Belcher considering that the first and second remote job sites (102, 202) comprise the portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120), wherein the portable two-way 
As per claim 10, Lafferty teaches the first and one or more notifications is produced in at least one of one or more augmented reality environments and one or more of virtual reality environments. This feature is merely a matter of design option in view of Lafferty stating that the computing cloud (107) provides control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2). 
As per claim 11, Belcher teaches at least one of the first one or more audio-visual communication devices and the second one or more audio-visual communication devices is at least one of a wearable device and a portable device. This feature is merely a matter of design option in view of Belcher stating that the first and second remote job sites (102, 202) comprise the portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120) (see paragraphs [0022]-[0032], [0047] and figures 1, 2).
As per claim 12, Lafferty teaches producing the first one or more notifications based, at least in part, on the second one or more datum is configurable. This feature would be easily derived from the disclosure of Lafferty considering that the computing cloud (107) provides control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2). 
As per claim 13, Lafferty teaches a method for recommending for well sites (see figures 1, 2), comprising the steps of: generating data signals using a first sensor system (210, 212) (see paragraph [0020] and figure 2); transmitting the data signals to a computing cloud (107) (see paragraphs [0014], [0015], [0020] and figures 1, 2); storing  the data signals  in a  storage device (108b), wherein the storage device (108b) is coupled to the computing cloud  (107) (see paragraphs [0015]-[0018] and figures 1, 2); transmitting data signals from an access   manager to a second sensor system (210), wherein the first sensor system (210, 212) and the second sensor system (210) generate the data signals that are provided to a communication device (214) (see paragraphs [0020]-[0024], [0025] and figure 2); generating data signals using the second sensor system (210), wherein the data signals are provided to the communication device (214) (see paragraphs [0020], [0024], [0025] and figure 2); and providing control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2). However, Lafferty does not disclose a first audio-visual communication device and a second audio-visual communication device are used in a method for collaborating at a well site. However, this feature would be easily derived from the disclosure of Belcher considering that a system for remote wellbore servicing operations comprises a first remote job site (102) and a second remote job site (202), wherein the first and second remote job sites (102, 202) comprise a portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120), and wherein the portable two-way radio communication device (110) and one or more video cameras (114, 116) monitor wellbore servicing activities at the remote job sites (102, 202) (see paragraphs [0022]-[0032], [0047] and figures 1, 2). (see claim 1 motivation)
As per claim 14, Belcher teaches the first audio-visual communication device is at a first sub-site and the second audio-visual communication device is at a second sub-site. This feature would be easily derived from the disclosure of Belcher considering that the first and second remote job sites (102, 202) comprise the portable two-way radio communication device (110) and the one or more video cameras (114, 116) coupled to the internet protocol gateways (118, 120), and wherein the portable two-way radio communication device (110) and one or more video cameras (114, 116) monitor wellbore servicing activities at the remote job sites (102, 202) (see paragraphs [0022]-[0032], [0047] and figures 1, 2). 
As per claim 15, Lafferty teaches producing one or more notification using the second audio-visual communication device based, at least in part, on the second one or more datum is configurable based on one or more user setting. This feature would be easily derived from the disclosure of Lafferty considering that the computing cloud (107) provides control messages to one or more well sites (202, 204), wherein the 
As per claim 16, Belcher teaches at least one of the first one or more datum and the second one or more datum comprises one or more of a real-time audio communication and a real-time video communication. This feature would be easily derived from the disclosure of Belcher considering that the first and second remote job sites (102, 202) comprise the portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120), wherein the portable two-way radio communication device (110) and one or more video cameras (114, 116) monitor wellbore servicing activities at the remote job sites (102, 202) (see paragraphs [0022]-[0032], [0047] and figures 1, 2). 
As per claim 17, Lafferty teaches at least one of the first one or more datum and the second one or more datum is one or more real-time datum. This feature is merely a matter of design option in view of Lafferty stating that the first sensor system (210, 212) and the second sensor system (210) generate the data signals that are provided to the communication device (214) (see paragraph [0020] and figure 2). 
As per claim 18, Lafferty teaches a method for recommending for well sites (see figures 1, 2), comprising the steps of: generating data signals using a first sensor system (210, 212) (see paragraph [0020] and figure 2); transmitting the data signals to a computer of the first well site (202) (see paragraphs [0020], [0024], [0025] and figure 2); transmitting the data signals from the computer of the first well site (202) to a computer of the second well site (204) (see paragraphs [0020], [0024], [0025] and figure 2); transmitting the data signals form the computer of the second well site (204) to a second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2); generating data signals using the second sensor system (210), wherein the data signals are provided to a communication device (214) (see paragraphs [0020], [0024], [0025] and figure 2); and providing control messages to one or more well sites (202, 204), the control massages provided from the second sensor system (210) (see paragraphs [0020], [0024], [0025] and figure 2).Lafferty does not disclose a first audio-visual communication device and a second audio-visual communication device are used in a method for collaborating at a well site. However, this feature would be easily derived from the disclosure of Belcher considering that a system for remote wellbore servicing operations comprises a first remote job site (102) and a second remote job site (202), wherein the first and second remote job sites (102, 202) comprise a portable two-way radio communication device (110) and one or more video cameras (114, 116) coupled to internet protocol gateways (118, 120), and wherein the portable two-way radio communication device (110) and one or more video cameras (114, 116) monitor wellbore servicing activities at the remote job sites (102, 202) (see paragraphs [0022]-[0032], [0047] and figures 1, 2). (see claim 1 motivation).
As per claim 19, Lafferty teaches the method comprising the steps of: producing a second one or more datum using the second audio-visual communication device; transmitting the second one or more datum to the second control computer; transmitting the second one or more datum from the second control computer to the first control computer; transmitting the second one or more datum from the first control computer to the first audio-visual communication device; and providing a second one or more notifications using the first audio-visual communication device based, at least in part, on the second one or more datum. This feature would be easily derived from the disclosure of Lafferty considering that the method comprises the steps of: generating data signals using the second sensor system (210) (see paragraph [0020] and figure 2); transmitting the data signals to the computer of the second well site (204) (see paragraphs [0020], [0024], [0025] and figure 2); transmitting the data signals from the computer of the second well site (204) to the computer of the first well site (202) (see paragraphs [0020], [0024], [0025] and figure 2); transmitting the data signals form the computer of the first well site (204) to the  first sensor system (210, 212) (see paragraphs [0020], [0024], [0025] and figure 2); and generating data signals using the first sensor system (210), wherein the data signals are provided to a communication device (214) (see paragraphs [0020], [0024], [0025] and figure 2). 
As per claim 20, Lafferty teaches least one of transmitting the first one or more datum from the first control computer to the  second control computer and transmitting the second one or more datum from the second 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.